J-A04036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    TERRELL THOMPSON                            :    No. 1929 EDA 2020

        Appeal from the Judgment of Sentence Entered October 6, 20201
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004708-2018


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                                    FILED MAY 19, 2022

        The   Commonwealth         challenges       an   order   downgrading   Terrell

Thompson’s convictions for criminal conspiracy, theft by unlawful taking, and

receiving stolen property (“RSP”)2 from third-degree felonies to third-degree

misdemeanors. Because the Commonwealth failed to present evidence of the

value of the stolen items or establish that Thompson was in the business of

buying or selling stolen goods, we conclude the evidence was not sufficient to

support the third-degree felony convictions and affirm.




____________________________________________


1 The Commonwealth characterized its appeal as being from the order
downgrading the convictions. Its appeal in this case properly lies from the
judgment of sentence. We have corrected the caption accordingly.

2   18 Pa.C.S.A. §§ 903, 3921(a), and 3925(a), respectively.
J-A04036-22



       Thompson and his co-defendant Stephen Purnell3 were arrested in June

2018 for stealing boxes of new flooring and tiles from a residence on North

Marston Street in Philadelphia that was undergoing construction. They

proceeded to a joint bench trial in November 2019.

       Sergeant Francis Uitz testified that on June 8, 2018, he responded to a

radio call at approximately 1:50 a.m. and proceeded to North Marston Street.

N.T., 11/1/19, at 44-45. He observed a U-Haul van parked next to a property

with several males loading items into the rear of the U-Haul van. Id. at 46.

Sergeant Uitz testified that the males looked in his direction and then jumped

into the van and drove away. Id. at 47. Sergeant Uitz got behind the van and

activated his lights and sirens. He said the van pulled into an empty lot and

could not drive further because a fence blocked the path. Id. The men started

to get out of the van, and Sergeant Uitz drew his gun and ordered them to

stop. Id. Additional officers pulled into the parking lot. Sergeant Uitz observed

“a bunch of flooring and other kind[s] of construction materials in the back of

the U-Haul van.” Id.

       Sergeant Uitz said that he went back to the North Marston Street

residence and observed that the front door had been forced open. He noticed

damage to the doorframe and door. He further observed that the back door




____________________________________________


3The Commonwealth also filed an appeal of the order downgrading Purnell’s
convictions to third-degree misdemeanors, docketed at 1909 EDA 2020. We
address that appeal in separate memorandum.

                                           -2-
J-A04036-22



was open and there was flooring stacked by the back door that was similar to

the flooring inside the van. Id. at 47-48.

      Police Officer Robert Heeney testified that he assisted after the U-Haul

stopped in the parking lot, arrested Thompson, and observed flooring and tile

materials in the U-Haul. Id. at 68. The Commonwealth also put into evidence

a picture of the back of the U-Haul van, showing 27 boxes of materials. See

Commonwealth Ex. C-2(a).

      The general contractor and realtor for the North Marston Street

residence, Lawrence Resnick, testified that the police contacted him on the

day of the incident to come to the residence because of a break-in. N.T.,

11/1/19, at 25. He said that the front door was “broken up” and there was

damage to the rear door, neither of which had been the case when he left the

prior evening. Id. at 25-28. He said the flooring and tile materials found in

the van belonged to him. Id. at 30. He stated he had bought the materials

and locked them in the North Marston residence. Id. at 30-31. He testified

that Purnell and Thompson did not have permission to be in the home. Id. at

32-33.

      Thompson took the stand in his own defense. He stated he was a welding

contractor and furniture fabricator and on June 8, 2018, he was working on a

house on North Beechwood Street. Id. at 81. He testified that a “buddy”

named Pete, who is a handyman with whom he had worked with in the past,

told him there were materials available to help Thompson save money,

allegedly because someone had extra. Id. at 82-83. He said he paid Pete a

                                     -3-
J-A04036-22



$250 deposit and when he arrived at the North Marston Street address, the

materials were already in the U-Haul van. Id. at 87-88, 92.

      In its closing argument, the Commonwealth argued that Thompson’s

testimony that he believed he was buying the goods was not credible, as the

value of the “goods in the back of that truck probably far exceeds $250.” Id.

at 106. The trial court found Thompson guilty of criminal conspiracy to commit

theft by unlawful taking, theft by unlawful taking, and RSP, graded as third-

degree felonies. N.T., 11/21/19, at 4-5.

      Thompson did not file a post-verdict motion. Purnell did, arguing that

the Commonwealth had failed to carry its burden to establish the value of the

stolen items. According to Purnell, the convictions were therefore third-degree

misdemeanors rather than first-degree felonies.

      At argument, in August 2020, with counsel for both Purnell and

Thompson in attendance, Thompson’s counsel asserted that the intent of the

defense was to challenge the sufficiency of the evidence to support the

grading. N.T., 8/6/20, at 4. The Commonwealth stated it had “no objection”

to the court “considering the issue that has been raised [in Purnell’s motion]

as to both defendants now.” Id. at 6-7. It argued that it had proven the higher

grading because Thompson’s testimony established that he was in the

business of buying and selling stolen goods. Id. at 5-6.

      The court and defense counsel agreed that even if the court could not

grant the requested relief at the post-verdict motion stage, the defense could

still file a motion for extraordinary relief before sentencing or make a motion

                                     -4-
J-A04036-22



orally at sentencing, challenging the sufficiency of the evidence.4 The court

then gave the defendants 30 days to file a motion, “if they’re going to file

motions,” and the Commonwealth 15 days to respond. Id. at 15. Thompson

did not file a motion.

        At Thompson’s sentencing, the prosecutor agreed to “whatever” offense

gravity score the court chose:


____________________________________________


4   Pennsylvania Rule of Criminal Procedure 606 (A) provides:

           (A) A defendant may challenge the sufficiency of the
           evidence to sustain a conviction of one or more of the
           offenses charged in one or more of the following ways:
                                         ...
              (5) a motion for judgment of acquittal made orally
              before sentencing pursuant to Rule 704(B);
              (6) a motion for judgment of acquittal made after
              sentence is imposed pursuant to Rule 720 (B); or
              (7) a challenge to the sufficiency of the evidence made
              on appeal.

Pa.R.Crim.P. 606(A). Rule 704(B) provides:

        (B) Oral Motion for Extraordinary Relief.

           (1) Under extraordinary circumstances, when the interests
           of justice require, the trial judge may, before sentencing,
           hear an oral motion in arrest of judgment, for a judgment
           of acquittal, or for a new trial.
           (2) The judge shall decide a motion for extraordinary relief
           before imposing sentence, and shall not delay the
           sentencing proceeding in order to decide it.
           (3) A motion for extraordinary relief shall have no effect on
           the preservation or waiver of issues for post-sentence
           consideration or appeal.

Pa.R.Crim.P. 704(B).

                                           -5-
J-A04036-22


         THE COURT: And the offense gravity score of the M-3, theft.

         [Assistant District Attorney (“ADA”)]: Judge, I’m fine with
         whatever the offense gravity score -- I don’t know if you
         made the finding official yet.

         THE COURT: Right.

         I’m finding that the Commonwealth did not make out an F-
         3 theft, receiving stolen property. There is nothing in the
         notes indicating the value of the items taken. So, therefore
         it’s an M-3.

         [ADA]: -- granting defendant’s was there a motion; am I
         correct? I got to make sure I get all that straight.

         THE COURT: Yeah.

                                     ...

         THE COURT: All right. So I’m granting defendant's oral
         motion for extraordinary relief before imposing sentencing.
         And, therefore, that’s why the grading is an M-3.

N.T., Oct. 6, 2020, at 5-6.

      The court thus confirmed on the record that it was granting the motion

to downgrade the conviction, as to Thompson. The Commonwealth did not

object. The court sentenced Thompson to one year of reporting probation. The

Commonwealth at no point objected in the trial court that the ruling that the

convictions were third-degree misdemeanors was sua sponte or otherwise not

in response to a defense motion.




                                    -6-
J-A04036-22



       The Commonwealth filed a timely notice of appeal.5 It states the issue

before us as follows:

          Where [Thompson] and his co-conspirators were caught in
          the act of stealing 27 boxes of new and unused flooring and
          tiling supplies from a new house in the middle of
          construction, did the post-trial court err in failing to consider
          the evidence in the light most favorable to the
          Commonwealth as verdict winner, explicitly reweighing the
          trial evidence, and arresting judgment for defendant’s
          felony convictions by downgrading them to misdemeanors?

Commonwealth’s Br. at 4.6

       The Commonwealth argues that the post-verdict court improperly

arrested judgment and downgraded its own verdicts about ten months after

it entered the verdicts. The Commonwealth notes that at the hearing on the

post-verdict motion, the court stated the defendants should file a motion

challenging the sufficiency of the evidence, but the defendants did not file the

motion. It claims that, because the court could not arrest judgment sua sponte

and the parties did not file the motion, the court erred in entering the order.

       The Commonwealth further                claims the photograph of the van

established Thompson stole 27 boxes of new tiling and flooring material and

a reasonable factfinder could conclude it was worth more than $2,000. It

____________________________________________


5 Thompson also filed a notice of appeal from his judgment of sentence,
docketed at 1977 EDA 2020, which we will address in a separate
memorandum.

6 Thompson did not file a brief at this docket number. However, he included
in his appellate brief in the appeal he filed of his judgment of sentence
argument that the trial court did not err in finding the Commonwealth did not
present sufficient evidence to support the third-degree felony convictions.

                                           -7-
J-A04036-22



claims that, viewed in the light most favorable to the Commonwealth, the

evidence was sufficient to sustain the third-degree felony convictions and the

trial court did not have authority to change its verdict where the original

verdict was supported by sufficient evidence.

       In addition, the Commonwealth claims the court applied an incorrect

legal standard. It argues the court reweighed the evidence and “inaccurately

redetermined the quantity of goods stolen.” Id. at 13. It points out the

Commonwealth does not have to establish the precise value of the materials

but must present evidence from which a jury may conclude that the market

value was at least a certain amount. It claims the Commonwealth established

Thompson stole 27 boxes of new flooring and tile supplies and no evidence

“rebutted the Commonwealth-favorable inference of value of at least over

$2,000.” Id. at 17. It maintains the court entered third-degree felony guilty

verdicts based on the inference and had no authority to reassess the

evidence.7

       The Commonwealth further contends that for Thompson’s              RSP

conviction, there is an alternate basis to uphold the conviction – Thompson

was “in the business of buying or selling” stolen property. It claims
____________________________________________


7 The Commonwealth also states the court’s memory had faded when it
reassessed, noting that when defense counsel stated, “[I]t was about two floor
boards,” the court stated, “Right.” Commonwealth’s Br. at 11. This exchange
occurred at Thompson’s sentencing, but it was after the court made the finding
that the crimes would be graded as third-degree misdemeanors and was
during counsel’s statement before sentencing. N.T., 10/6/20, at 6-7. This does
not change that the Commonwealth failed to present any evidence as to the
value of the goods to support third-degree felony convictions.

                                           -8-
J-A04036-22



Thompson’s testimony “invited the reasonable inference that he was in the

business of buying and selling the stolen property at issue.” Id. at 22. It

argues Thompson testified he intended to install the stolen supplies in a house

he was working on for a client and that he bought the supplies from Pete,

putting down a $250 deposit. It claims that this testimony, “in the context of

the entire record, which included the surreptitious, late-night purloining of the

materials after breaking into the under-construction house from which they

were stolen and then fleeing when the police appeared[,] permitted the

reasonable inference that [Thompson] knew he was engaged in the purchase

and sale of stolen goods.” Id. at 23.

      We must first address whether the trial court improperly raised the

sufficiency issue on its own motion or granted relief sua sponte. On this record,

it did not. Thompson’s co-defendant filed a post-verdict motion challenging

the sufficiency of the evidence to support the grading. At the hearing on the

motion, it was clear Thompson was joining the motion. The Commonwealth

did not object to his doing so. Indeed, it agreed to the court addressing the

sufficiency issue as to both defendants. Then, at sentencing, the court told the

prosecutor that it was granting the sufficiency motion as to Thompson. The

prosecution again did not object that it was doing so sua sponte. The

Commonwealth thus waived any claim that the court granted relief on an

improper procedural vehicle or was improperly acting sua sponte. Moreover,

the court simply did not act on its own impetus. Purnell raised the issue,

Thompson in effect joined his argument, and the prosecutor in fact agreed

                                        -9-
J-A04036-22



that the defense placed the issue before the court. The court thus permissibly

entertained the question on its merits.

      It also properly granted Thompson relief. A motion for judgment of

acquittal challenges the sufficiency of the evidence and should be granted

“only in cases in which the Commonwealth has failed to carry its burden

regarding that charge.” Commonwealth v. Foster, 33 A.3d 632, 635

(Pa.Super. 2011) (citation omitted). When reviewing a challenge to the

sufficiency of the evidence, we “must determine whether the evidence

admitted at trial, and all reasonable inferences drawn therefrom, when viewed

in a light most favorable to the Commonwealth as verdict winner, support the

conviction beyond a reasonable doubt.” Commonwealth v. Feliciano, 67

A.3d 19, 23 (Pa.Super. 2013) (en banc) (citation omitted). “Our scope of

review is limited to considering the evidence of record, and all reasonable

inferences arising therefrom, viewed in the light most favorable to the

Commonwealth as the verdict winner.” Commonwealth v. Rushing, 99 A.3d

416, 420–21 (Pa. 2014). Our standard of review is de novo. Id.

      Thompson challenged the sufficiency of the evidence to support the

grading of the offenses. The following applies to the grading of theft offenses:

         (a.1) Felony of the third degree.--Except as provided in
         subsection (a) or (a.2), theft constitutes a felony of the third
         degree if the amount involved exceeds $2,000, . . . or in the
         case of theft by receiving stolen property, if the receiver is
         in the business of buying or selling stolen property.

                                       ...




                                     - 10 -
J-A04036-22


        (b) Other grades.--Theft not within subsection (a), (a.1)
        or (a.2), constitutes a misdemeanor of the first degree,
        except that if the property was not taken from the person
        or by threat, or in breach of fiduciary obligation, and:

           (1) the amount involved was $50 or more but less
           than $200 the offense constitutes a misdemeanor of
           the second degree; or

           (2) the amount involved was less than $50 the offense
           constitutes a misdemeanor of the third degree.

18 Pa.C.S.A. § 3903(a.1), (b).

     Accordingly, to establish a theft conviction graded as a third-degree

felony, the Commonwealth had to establish the amount involved exceeded

$2,000 or, in the alternative, if the conviction was for RSP, the Commonwealth

had to prove the defendant was “in the business of buying or selling stolen

goods.” Id. If the amount was less than $50.00, the offense would be a third-

degree misdemeanor. Id.

     Of importance here, if the value of the goods “cannot be satisfactorily

ascertained” the value shall be deemed to be less than $50.00:

        (c) Valuation.--The amount involved in a theft shall be
        ascertained as follows:

        (1) Except as otherwise specified in this section, value
        means the market value of the property at the time and
        place of the crime, or if such cannot be satisfactorily
        ascertained, the cost of replacement of the property within
        a reasonable time after the crime.



                                     ...

        (3) When the value of property cannot be
        satisfactorily ascertained pursuant to the standards
        set forth in paragraphs (1) and (2) of this subsection

                                    - 11 -
J-A04036-22


          its value shall be deemed to be an amount less than
          $50. Amounts involved in thefts committed pursuant to one
          scheme or course of conduct, whether from the same person
          or several persons, may be aggregated in determining the
          grade of the offense.

18 Pa.C.S.A. § 3903(c) (emphasis added).

       The Commonwealth claims that the evidence – a photo of a van with 27

boxes of new flooring and tiles – was sufficient to support a finding that the

value of the stolen items was more than $2,000. We disagree. This picture

was not enough to create a reasonable inference that the value of the goods

exceeded $2,000. There was no evidence about how much the complainant

paid for the flooring and tiles or even any evidence of typical costs for such

items. The costs of each box of flooring and tile is not common knowledge

such that an inference exists that 27 boxes would be more than $2,000.

Further, as there was no evidence of the amount, the value “cannot be

satisfactorily ascertained” and the amount therefore is less than $50.00.8 See

Commonwealth           v.   Goins,     867     A.2d   526,   529   (Pa.Super.   2004)

(downgrading convictions to third-degree misdemeanors where there was no

evidence of any valuation of the package and its contents, and the only


____________________________________________


8 Thompson testified he paid “Pete” a $250.00 deposit. The Commonwealth is
not arguing that this testimony would support a finding that Thompson
committed first-degree misdemeanors. See 18 Pa.C.S.A. § 3903(b) (“Theft
not within subsection (a), (a.1) or (a.2), constitutes a misdemeanor of the
first degree, except that if the property was not taken from the person or by
threat, or in breach of fiduciary obligation, and: (1) the amount involved was
$50 or more but less than $200 the offense constitutes a misdemeanor of the
second degree; or (2) the amount involved was less than $50 the offense
constitutes a misdemeanor of the third degree.”).

                                          - 12 -
J-A04036-22



evidence was that the package contained a DVD duplicating machine but did

not indicate whether it was new or used or discontinued or discounted).

      The cases the Commonwealth cites to support the claim that it only

needs to provide enough evidence to infer the items were worth more than

$2,000, included cases where witnesses testified regarding value amounts or

cited the burden but did not discuss the value of the property. See

Commonwealth v. Hanes, 522 A.2d 622, 625-26 (Pa.Super. 1987) (noting

evidence supported a market value greater than $2,000 where the

Commonwealth presented testimony of oral contract prices for the red oak log

board feet and veneer grade wood board feet that had been stolen and

testimony   that   an    average   load     contained   3,000   board   feet);

Commonwealth v. Reiss, 655 A.2d 163, 168 (Pa.Super. 1995) (where

testimony valued the computer equipment as many thousands of dollars, it

was sufficient to find the value was more than $50, even if the testimony was

regarding the retail value not fair market value); Commonwealth v. Garrett,

222 A.2d 902, 905 (Pa. 1966) (noting the Commonwealth need not remove

all doubt to a mathematical certainty, but not addressing the value of the

property and finding the Commonwealth did not prove the defendant

participated in the robbery).

      We next address the Commonwealth’s argument that Thompson’s RSP

conviction as a third-degree felony is supported because he was in the

business of buying and selling goods.




                                   - 13 -
J-A04036-22



      The trial court found that the Commonwealth waived the claim by not

raising it at trial and, even if not waived, the Commonwealth did not establish

Thompson was in the business of buying or selling stolen property:

         To the extent the Commonwealth now claims that
         [Thompson] was in the business of buying and selling stolen
         property, that argument is waived. The Commonwealth did
         not make this argument at trial but rather first addressed it
         in a Memorandum of Law dated February 19, 2020. See
         [Commonwealth v. ]Dodge, 599 A.2d[ 668, 672
         (Pa.Super. 1991)] (citing Commonwealth v. Sparks, 492
         A.2d 720 (Pa.Super. 1985)) (“[T]he issue of whether the
         defendant was `in the business of buying or selling stolen
         property' was a question for the jury rather than a question
         for the court at sentencing.”).

         Even if properly preserved, the Commonwealth’s claim is
         meritless. As stated above, section 3903 provides, in part,
         that a theft constitutes a felony of the third degree “in the
         case of theft by receiving stolen property, if the receiver is
         in the business of buying or selling stolen property.” 18
         Pa.C.S. 3903(a.1). In Commonwealth v. Andrzejewski,
         the defendant challenged the sufficiency of the evidence
         supporting the finding that he engaged “in the business of
         buying and selling stolen property” for purposes of grading
         his offense as a third-degree felony. 658 A.2d 390, 390
         (Pa.Super. 1995). The evidence established that an
         undercover trooper engaged in three transactions with the
         defendant, in which the trooper sold supposedly stolen
         property to him. Id. at 390-91. In concluding that the
         evidence was sufficient to sustain the conviction, the
         Superior Court stated:

            We agree with the trial court that the three
            transactions in this case, which showed appellant’s
            familiar inclination to purchase illegally obtained
            merchandise for purposes of resale at a profit,
            together with his predisposition and even eagerness
            to obtain more such goods, are sufficient evidence to
            support a finding that Andrzejewski engaged in “the
            business” of buying and selling stolen property.


                                     - 14 -
J-A04036-22


         Id. at 392.

         Here, [Thompson] testified that on June 8, 2018, he was
         involved in a rehabilitation of house located at . . . North
         Beechwood Street, about a mile away from 1453 Marston
         Street. N.T. 11/1/2019, at 80-81. In the days leading up to
         June 8th, a handyman named Pete reached out to
         [Thompson]. Id. at 82-83. The two men had known each
         other for about five years. Id. at 82. According to
         [Thompson], Pete offered extra building materials to him.
         Id. at 83, 85.

         Between 12:30 and 1:00 a.m., [Thompson] met up with
         Pete, at which time he paid him $250, and then proceeded
         to 1453 North Marston Street. Id. at 87, 92. Upon arriving
         there, [Thompson] observed the van loaded with the
         building materials, which he planned to take to the property
         at 2318 North Beechwood Street in order to save his client
         money. Id. at 88.

         [Thompson’s] testimony is insufficient for purposes of
         grading the offenses as felonies of the third degree. Unlike
         the defendant in Andrzejewski, [Thompson] exhibited
         neither an “inclination to purchase illegally obtained
         merchandise for purposes of resale at a profit,” nor an
         “eagerness to obtain more such goods.”

1925(a) Opinion,filed Mar. 23, 2021, at 6-8 (footnote omitted).

      We agree. The Commonwealth did not make any such argument below

and therefore waived the claim. Dodge, 599 A.2d at 672 (finding the “issue

of whether the defendant was ‘in the business of buying or selling stolen

property’ was a question for the jury rather than a question for the court at

sentencing”); Sparks, 492 A.2d at 725 (“During jury trials it is the custom to

charge the jury that one of its functions is to establish the value of the goods

stolen so that the court can determine the grade of the offense for sentencing

purposes”) (emphasis omitted). Further, even if it had not waived the claim,



                                     - 15 -
J-A04036-22



Thompson’s testimony did not support the finding that he was in the business

of buying or selling stolen goods. Thompson’s testimony that on one occasion

he purchased stolen goods did not prove beyond a reasonable doubt that he

was in the business of doing so. Cf. Andrzejewski 658 A.2d at 392;

Commonwealth v. Holzlein, 706 A.2d 848, 852 (Pa.Super. 1997) (stating

an RSP conviction is a third-degree felony if the Commonwealth establishes

the defendant is a “‘fence,’ that is, engaged in the business of buying and

selling stolen property”), superseded by statute on other grounds as found in

In re J.M.P., 863 A.2d 17 (Pa.Super. 2004). The trial court did not err.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2022




                                   - 16 -